               Case 3:20-cv-00142 Document 1 Filed 05/20/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

ADRIAN SEGOVIA                                  §
                                                §
       Plaintiff,                               §
                                                §                              3:20-cv-142
v.                                              §           Civil Action No ___________
                                                §
CONVERGEONE, INC.                               §
                                                §
       Defendant.                               §

                         DEFENDANT’S NOTICE OF REMOVAL

                Pursuant to 28 U.S.C. §§ 1441, et seq., Defendant ConvergeOne, Inc.

(“ConvergeOne” or “Defendant”) submits this Notice of Removal (“Notice”) to remove this civil

action from the 120th Judicial District Court, El Paso County, to the United States District Court

for the Western Division of Texas, El Paso Division. In support thereof, Defendant states as

follows:

                                     RELEVANT FACTS

                1.    This employment case, filed April 14, 2020, is brought by Adrian Segovia

(“Segovia”).

                2.    Segovia brings claims under the federal Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12101, as amended, as well as the Texas Commission on Human Rights

Act (“TCHRA”), Tex. Lab. Code. Ch. 21 (See Ex. B, Plaintiff’s Original Petition (“Petition”) at ¶

4).

                3.    Segovia served the Petition upon Defendant on April 21, 2020.

                4.    The thirty-day period within which this action may be removed extends

through May 21, 2020. The removal period has not yet expired.
              Case 3:20-cv-00142 Document 1 Filed 05/20/20 Page 2 of 5




                                     BASIS FOR REMOVAL

               5.      This action is removable to the United States District Court under 28 U.S.C.

§§ 1441(c) and 1331 based on federal question jurisdiction.

               6.      This Court has original jurisdiction over this action based upon a federal

question.    Federal question jurisdiction exists when a civil action “aris[es] under the

Constitution, laws or treaties of the United States.” 28 U.S.C. § 1331. Under the well-pleaded

complaint rule, a determination as to whether a federal question exists depends upon the

allegations of the plaintiff’s pleading. Medina v. Ramsey-Steel Co., Inc., 238 F.3d 674, 680

(5th Cir. 2001). In this case, the Petition asserts a request for relief under the ADA, a federal

statute. (See Ex B, Petition, at ¶ 4). Therefore, federal question jurisdiction exists.

               7.      The Petition also alleges disability discrimination under the TCHRA, Tex.

Lab. Code. Ch. 21. (See Ex. B, Petition, at ¶ 4). This Court has supplemental jurisdiction over

Plaintiff’s TCHRA claim because it “derives from a common nucleus of operative facts” of

Plaintiff’s ADA claim. United Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966); 28 U.S.C.

§ 1367(a).

               8.      Accordingly, this action is one over which this court has original

jurisdiction per 28 U.S.C. § 1331 and removal jurisdiction pursuant to 28 U.S.C. § 1441.

               9.      Venue in the Western District of Texas is proper under 28 U.S.C. §1441(a)

because the state court where the action is pending is located in this district.

               10.     This Notice is timely filed within thirty (30) days of Plaintiff serving

Plaintiff’s Original Petition on November 25, 2019. 28 U.S.C. §1446(b).




                                                  2
              Case 3:20-cv-00142 Document 1 Filed 05/20/20 Page 3 of 5




               11.     By virtue of this Notice, Defendant does not waive its right to assert any

claims or other motions, including Rule 12 motions, permitted by the Federal Rules of Civil

Procedure.

               12.     No admission of fact, law, or liability is intended by the Notice, and

Defendant expressly reserves all defenses and affirmative defenses.

               13.     There are no other Defendants from whom consent to remove is required.

               14.     This Notice is signed pursuant to Federal Rule of Civil Procedure 11.

               15.     This Notice is accompanied by copies of the following:

                       a.      An index of all documents filed in state court that clearly identifies

                               each document and indicates the date the document was filed in state

                               court (Exhibit A);

                       b.      Pleadings     ascertaining    causes    of   action,   e.g.,   petitions,

                               counterclaims, cross actions, third-party actions, interventions, and

                               all answers to such pleadings, and non-discovery related documents

                               filed in state court (Exhibit B);

                       c.      A copy of the docket sheet in the state court action (Exhibit C).

                       d.      A list of all counsel of record, including addresses, telephone

                               numbers, and parties represented (Exhibit D).

               16.     Pursuant to 28 U.S.C. §1441(d), Defendant shall provide written notice of

the filing of this Notice to all adverse parties, and a copy of this Notice is also being filed with the

Clerk of the State Court in which this case was originally filed.




                                                   3
             Case 3:20-cv-00142 Document 1 Filed 05/20/20 Page 4 of 5




                                 CONCLUSION AND PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant accordingly prays that this Court

deem this Notice to be good and sufficient, and that the Court take jurisdiction of this action to its

conclusion and to final judgment to the exclusion of any further proceedings in the state court in

accordance with law.

       Respectfully submitted this the 20th day of May 2020.


                                                      Respectfully submitted,


                                                      /s/ Mauro Ramirez
                                                      MAURO RAMIREZ
                                                      Texas Bar No. 24060460
                                                      Federal ID No. 877306
                                                      FISHER & PHILLIPS LLP
                                                      910 Louisiana Street, Suite 4000
                                                      Houston, TX 77002
                                                      Tel: (713) 292-0150
                                                      Fax: (713) 292-0151
                                                      mramirez@fisherphillips.com

                                                      ATTORNEY FOR DEFENDANT,
                                                      CONVERGEONE, INC.




                                                  4
             Case 3:20-cv-00142 Document 1 Filed 05/20/20 Page 5 of 5




                               CERTIFICATE OF SERVICE
               The undersigned hereby certifies that the foregoing Defendant’s Notice of Removal
was filed on May 20, 2020 in accordance with the e-filing protocols of the United States District
Court for the Western District of Texas via CM/ECF filing.
              John A. Wenke
              501 E. California Ave.
              El Paso, TX 79902
              lawoffice@johnwenke.com


                                                    /s/ Mauro Ramirez
                                                    MAURO RAMIREZ




                                               5
